Citation Nr: 1711319	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  05-09 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating for lumbar spine degenerative disc disease in excess of 20 percent on and after March 21, 2003.

2.  Entitlement to a total disability evaluation based on individual unemployability (TDIU).


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel


INTRODUCTION

The Veteran had active duty service in the United States Navy from April 1955 to June 1958. He also had a period of active duty for training (ACDUTRA) from April 19, 1979 to August 29, 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record shows that the Veteran testified at a Decision Review Officer (DRO) hearing in September 2004. The Veteran also testified at a Travel Board hearing before the undersigned Veterans Law Judge in December 2005. A transcript of each proceeding is associated with the Veterans Benefits Management System (VBMS) folder.

In addition to the Veteran's increased rating claim for residuals of a fracture of the sternum, the Board initially denied the Veteran's service connection claims for degenerative disc disease of the lumbar spine and osteoarthritis of the knees in a November 2006 decision. The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims (Court). In a January 2008 Order, the Court vacated the Board's decision and remanded the matter to the Board for development consistent with the parties' Joint Motion for Remand (Joint Motion). The Board subsequently remanded these three issues in a September 2008 decision. When the Board remanded the case again in a January 2011 decision, it also assumed jurisdiction over the issue of entitlement to a TDIU. See Rice v. Shinseki, 22 Vet. App. 447 (2009). The Board remanded the case once more in a May 2011 decision before denying the Veteran's service connection claim for osteoarthritis of the knees and his increased rating claim for residuals of a fracture of the sternum in a February 2012 decision. In that decision, the Board also remanded the issues of entitlement to service connection for lumbar spine degenerative disc disease and entitlement to a TDIU. 

When the case returned to the Board in March 2014, the Board granted entitlement to service connection for lumbar spine degenerative disc disease. The Board also remanded the issue of entitlement to a TDIU to the Agency of Original Jurisdiction (AOJ). The May 2014 rating decision implemented the Board's grant, and assigned the staged disability ratings. The Veteran submitted a timely notice of disagreement with the assigned ratings in October 2014. In November 2015, the Board remanded the case to the AOJ. 

The case was returned to the Board in April 2016, at which time the Board adjudicated the series of staged ratings from October 15, 1959 to March 21, 2003 and remanded the present claims for an increased rating from March 21, 2003 and the claim of entitlement to TDIU.  

This appeal was processed using the Virtual VA paperless claims processing system and VBMS. Accordingly, any future consideration of this case should take into consideration the existence of these records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016). 38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's low back disorder is not productive of flexion limited to 30 degrees or less, favorable ankylosis, or incapacitating episodes requiring doctor-prescribed bed rest.

2.  The Veteran's low back disorder is most favorably rated under the provisions in effect prior to 2003; he has findings commensurate with severe intervertebral disc syndrome (IVDS) manifested by recurring attacks with intermittent relief.  Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy, characteristic pain and muscle spasm, absent ankle jerk, or other more significant neurological findings have not been approximated.

3.  The mild radiculopathy noted on examination is contemplated in the code assigned and does not warrant a separate rating.  This is to the Veteran's advantage as it produces a higher rating that separate ratings under newer rating criteria.

4.  The Veteran failed to report for a VA social and industrial survey, scheduled in October and December 2016, pertaining to his claim for a TDIU; no good cause is shown for his failure to report.

5.  The Veteran does not meet the schedular criteria for a TDIU.

6.  The preponderance of the evidence is against a finding that the Veteran's service-connected disabilities render him unable to secure and follow substantially gainful employment.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the Veteran's favor, the criteria for an increased rating of 40 percent, but no higher, for lumbar spine degenerative disc disease have not been met from March 21, 2003.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code  5293 (2002, 2003).

2.  The criteria for an award of a TDIU have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  This case stems from the challenge of an initial evaluation assigned following the grant of service connection for lumbar spine degenerative disc disease. In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. 3.159 (c), (d). This duty to assist contemplates that VA will help a claimant obtain records relevant to her claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (c)(4). 

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records. The Board finds that the information provided in the medical treatment records as well as the other evidence in the claims file is adequate to allow the Board to make determinations as to the appropriate disability ratings without obtaining a "retrospective" medical opinion. See Chotta v. Peake, 22 Vet. App. 80 (2008). The record also reflects that the Veteran is in receipt of Supplemental Medical Insurance (SMI) from the Social Security Administration (SSA). However, there is no indication that he receives SSA disability compensation. As such, the Board finds that a request for records from SSA is not warranted. See Golz v. Shinseki, 590 F.3d 1323 (Fed. Cir. 2010) (determining that there is no duty to obtain SSA records when there is no evidence that they are relevant). 

As discussed above, the Veteran testified at a December 2005 Board hearing before the undersigned Veterans Law Judge. The Veterans Law Judge clearly set forth the issues to be discussed, sought to identify the pertinent evidence not currently associated with the claims folder, and elicited further information when appropriate. The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate the claim. As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. § 3.103 (c)(2). There has been no allegation to the contrary.

The claims were previously remanded for additional developed in April 2016.  The Veteran was afforded a VA examination of his spine in October 2016, which the Board finds to be adequate as it is based on a review of the record, a physical examination of the Veteran, and consideration of the rating criteria in discussion of his symptoms.

Pursuant to the April 2016 Board remand, the Board directed the AOJ to afford the Veteran a VA examination and social and industrial survey.  The Veteran underwent a VA examination of his spine in October 2016.  The AOJ scheduled the Veteran for a social and industrial survey and notified the Veteran of the time and date, but he did not respond.  The regulations provide that a veteran has an obligation to report for VA examinations and reexaminations which are scheduled in connection with his claim, and if a veteran, without good cause, fails to report for such examination, a claim for an increase in rating is to be denied. Examples of good cause include, but are not limited to, the illness or hospitalization of the veteran, death of an immediate family member, etc. 38 C.F.R. § 3.655 (2016).  Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand. See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.


Increased rating claim

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4. Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder. 38 U.S.C.A. § 1155. (During the early portion of this appeal, this provision was found at 38 U.S.C.A. § 355. As it is unchanged the current Code section is used for convenience.)

The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder. 38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Evidence to be considered in an appeal from an initial disability rating was not limited to that reflecting the then current severity of the disorder. Fenderson v. West, 12 Vet. App. 119 (1999). In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. Id. at 126-27; Hart v. Mansfield, 21 Vet. App. 505 (2007). Such separate disability ratings are known as staged ratings.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995). The functional loss may be due to the absence of part, or all, of the necessary bones, joints, and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45. Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59.

The Veteran contends that he is entitled to a higher evaluation for his service-connected lumbar spine disability, which is currently assigned staged ratings pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5237. Diagnostic Code 5237 is based on lumbosacral or cervical strain.

The Board notes that the rating criteria for the evaluating spine disabilities were amended in September 2002 and September 2003. See 67 Fed. Reg. 54,345-54,349 (Aug. 22, 2002); 68 Fed. Reg. 51,454 (Aug. 27, 2003). The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Board may not apply a current regulation prior to its effective date, unless the regulations specifically provides otherwise. See VAOPGCPREC 7-2003 (Nov. 19, 2003); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. App. 307 (1991) to the extent that it conflicts with the precedents of the United States Supreme Court and the Federal Circuit). However, the Board is not precluded from applying prior versions of the applicable diagnostic codes to the period on or after the effective date of the new diagnostic codes if the prior versions were in effect during the pendency of the appeal, as is the case here. Therefore, the Board may evaluate the Veteran's service-connected lumbar spine disability under the earlier diagnostic codes and the current diagnostic codes, as of their effective dates, in order to determine which version would accord him the highest rating. 

In addition, the RO addressed all three sets of regulations in the May 1994 statement of the case. Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Diagnostic Code 5293, effective prior to September 23, 2002, provided disability ratings for intervertebral disc syndrome (IVDS). Moderate IVDS with recurring attacks warranted a 20 percent rating. Severe IVDS manifested by recurring attacks with intermittent relief warranted a 40 percent rating. Pronounced IVDS with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to site of diseased disc, little intermittent relief, warranted a 60 percent rating. See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (prior to September 23, 2002).

Effective September 23, 2002, Diagnostic Code 5293 (later renumbered and amended as present Diagnostic Code 5243 effective September 26, 2003), was amended to provide for evaluation of IVDS on the total duration of incapacitating episodes over the last 12 months. 67 Fed. Reg. 54345-01 (August 22, 2002); 68 Fed. Reg. 51545-58 (Aug. 27, 2003); 69 Fed. Reg. 32499-01 (June 10, 2004) (correcting omission of Notes 1 and 2). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation is warranted for incapacitating episodes having a total duration of at least 2 weeks, but less than 4 weeks during the past 12 months. A 40 percent evaluation is warranted for incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months. A 60 percent evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician. 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1). If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation of that segment. Id., Note (2).

Diagnostic Code 5289, effective prior to September 26, 2003, provided that favorable ankylosis of the lumbar spine should be awarded a 40 percent rating. Unfavorable ankylosis of the lumbar spine merited a 50 percent rating.

Diagnostic Code 5295, effective prior to September 26, 2003, contemplated lumbosacral strain and Diagnostic Code 5294 represented a sacroiliac injury and weakness. The rating criteria for both diagnostic codes provided that a 20 percent rating contemplated muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position. A 40 percent rating was awarded for severe lumbosacral strain or sacroiliac injury and weakness with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 38 C.F.R. § 4.71a (2002).

Under Diagnostic Code 5292, effective prior to September 26, 2003, provided that limitation of motion of the lumbar spine was awarded a 20 percent rating when there was moderate limitation. A severe limitation was awarded a 40 percent rating.

Diagnostic Code 5286, effective prior to September 26, 2003, provided that a spine with complete bony fixation (ankylosis) of a favorable angle warranted a 60 percent rating. An unfavorable angle, with marked deformity and involvement of major joints (Marie-Strumpell type) or without other joint involvement (Bechterew type) warranted a 100 percent rating.

Under Diagnostic Code 5285, effective prior to September 26, 2003, residuals of a fracture of the vertebra were awarded a 60 percent rating without cord involvement; abnormal mobility requiring a neck brace (jury mast). A 100 percent rating was appropriate with cord involvement, bedridden, or requiring long leg braces.

The words "slight," "moderate," and "severe," as used in various diagnostic codes, are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the ends that its decision is "equitable and just." 38 C.F.R. § 4.6 (2002, 2016).

Effective September 26, 2003, Diagnostic Code 5237 indicates that lumbosacral strain should be evaluated under the General Rating Formula for Diseases and Injuries of the Spine. Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 20 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is warranted when there is forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is warranted for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

Any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a, General Rating Formula, Note (1).

For VA compensation purposes, normal range of motion for the thoracolumbar spine is 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of left and right lateral flexion, and 30 degrees of left and right lateral rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees, consisting of the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right lateral rotation. 38 C.F.R. § 4.71a, General Rating Formal, Note (2) and Plate V.

Moreover, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurological symptoms due to nerve root stretching. Fixation of a spinal segment in neutral position (zero degrees always represents favorable ankylosis). See 38 C.F.R. § 4.71a, General Rating Formula, Note (5).

The Board notes that the amendments did not affect the rating criteria concerning arthritis. Diagnostic Code 5010 provides that arthritis due to trauma that is substantiated by x-ray findings should be rated as degenerative arthritis. Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, Diagnostic Code 5003. Diagnostic Code 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003. Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or minor joint groups, will warrant a rating of 10 percent; x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, will warrant a 20 percent rating. Traumatic arthritis is rated as degenerative arthritis. 38 C.F.R. § 4.71a, Diagnostic Code 5010. For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints. 38 C.F.R. § 4.45 (f).

As the April 2016 Board decision granted staged ratings for the periods prior to March 21, 2003, only evidence since that date will be considered in this decision.  In that decision a 40 percent rating was assigned prior to that date using Diagnostic Code 5293 as in effect in 2002.  That Code contemplated orthopedic and neurological changes.  It was noted at that time that there was no evidence of bowel or bladder impairment due to the back disorder.  Moreover, while there was a little limitation of motion, and minor radiculopathy, the prior Code provided a 40 percent rating where the newer Code would provide a combined 30 percent rating; 20 for limitation of motion and 10 percent for the lower extremity radiculopathy on one side.  As described below, the Board concludes that it is to the Veteran's advantage to be rated under these provisions and will extend the 40 percent rating beyond March 21, 2003.

The Veteran underwent a VA examination in March 2003.  He complained of daily pain and stiffness in the low back.  He did not complain of weakness or lack of endurance.  He denied flare-ups.  The Veteran uses a cane for him know.  In addition to the back pain, he endorsed numbness and tingling running down his right leg.  A physical examination showed a well-formed back with no tenderness directly over the vertebral column.  There was some epidural tenderness adjacent to the facets, lower lumbar spine, right and left.  The Veteran did not have spasms but had tenseness on examination.  In a sitting position, he had extension to 20 degrees, forward flexion to 50 degrees, bilateral flexion to 40 degrees, rotation to the left to 15 degrees, and rotation to the right to 20 degrees, with pain at the ends of all ranges.  Deep tendon reflexes were described as preserved.  There was not bladder or bowel impairment.

Regarding impact on employment, the examiner opined that: 

this Veteran, in essence, can no longer do the work because he was in sales, this required traveling, this required calls, this required getting in and out of cars, and requires having clear head in relation to medications, and requires reduction of the pain to the extent that the veteran could concentrate on his work.  The Veteran has had to give up his last work because of foregoing.

In a January 2004 treatment record, the Veteran reported a recent acute lumbar spine strain while playing golf. The physician assessed recurrent lumbar spine symptoms with HNP at L4-5.  An epidural steroid injection was ordered.  

A September 2004 treatment record showed he had a flare up of his low back pain.  He complained of persistent right radicular symptoms and continued low back pain in November 2004.  In May 2005, the Veteran reported continued back pain with right radicular symptoms and radiating pain into both hips, posteriorly.  

A February 2007 treatment record shows that the Veteran was assessed with right-sided radicular symptoms secondary to lumbar pathology.  In July 2007, the Veteran presented for evaluation of his lumbar spine.  He reported occasional low back pain that radiates to his right hip.  A physical examination showed no pain with range of motion of the hips and his lumbar spine was nontender to palpation.  In January 2009, the Veteran reported bilateral radicular symptoms due to his lumbar spine disorder.

On a VA examination in August 2009 it was noted there were intermittent episodes with remissions.  There was constant pain reported with some radiation into the legs, without bladder or bowel impairment.  There were reportedly no incapacitating episodes.

The Veteran was afforded a VA examination of his spine in August 2011.  The examiner diagnosed degenerative disc disease/degenerative joint disease of the lumbar spine.  He reported spasms, stiffness, and pain but denied fatigue, decreased motion, weakness, and flare-ups.  Functionally, the Veteran reported difficulty walking and stated that he retired from sales in 2001 due to pain and difficulty walking and driving.  The Veteran denied incapacitating episodes.  

An objective examination showed tenderness but not spasm, atrophy, guarding, pain with motion, or weakness.  Gait was normal.  Range of motion testing showed flexion to 42 degrees with pain at 20 degrees, extension to 20 degrees with pain at 10 degrees, bilateral flexion to 15 degrees with pain at 10 degrees, and bilateral rotation to 30 degrees with pain at 20 degrees.  There were no additional limitations upon repetitive use.  

An October 2012 hospital record showed the Veteran complained of low back pain radiating into his right hip and down to his right ankle.  The pain began in April 2012.  It is aggravated by walking and improved by pain medication and sitting.  It affects his activities of daily living and his ability to sleep.  The Veteran denied and bowel or bladder changes.  An examination showed no gross abnormalities and the Veteran was grossly neurologically intact to both motor and sensory in the upper and lower extremities.  His gait and station, range of motion, muscle strength and tone were all within normal limits.  

A VA opinion was provided in June 2013 regarding service connection but the examiner did not perform an examination of the Veteran or findings regarding his symptoms.  

The Veteran underwent a VA examination in October 2016.  The examiner noted diagnoses of degenerative arthritis of the spine and degenerative disc disease/degenerative joint disease of the lumbar spine.  Regarding symptoms, the Veteran reported constant low back pain, right greater than left.  On a good day, he was able to walk with his cane, walker, or motorized scooter with minimal difficulty.  He reported spasms in his low back one to four times per month, managed with heat, anti-inflammatories, and visits to pain management.  He took muscle relaxers one time per week.  He reported no prescribed bed rest in the prior twelve months.  He endorsed radiating pain into his right buttock and down to his right ankle.  

An objective examination showed range of motion to 50 degrees of flexion, 10 degrees of extension, 10 degrees of right lateral flexion, 20 degrees of left lateral flexion, and 20 degrees of bilateral rotation.  The Veteran was able to perform repetitive use testing with no additional loss of function or reduction in range of motion.  Functionally, the Veteran had minimal difficulty donning shoes due to pain on flexion.  The Veteran also demonstrated guarding resulting in abnormal gait.  The Veteran had no muscle atrophy, a normal sensory examination, and no ankylosis.  The examiner noted a mild radiculopathy of the right lower extremity.  The examiner also noted that the Veteran has IVDS but denied that he required bed rest prescribed by a physician in the prior 12 months.  She concluded that his back disorder impacts his ability to work as during a flare-up, the Veteran is limited to walking with a cane approximately 50 feet and that his back disorder interferes with locomotion, sitting, and standing.  

The Board has considered entitlement to an increased rating under all the applicable rating criteria.  To warrant an increased rating, the evidence must show either severe IVDS manifested by recurring attacks with intermittent relief; Diagnostic Code 5293 (prior to September 23, 2002); incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks during the past 12 months, Diagnostic Code 5243, effective September 26, 2003; severe lumbosacral strain or sacroiliac injury and weakness with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritis changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion, Diagnostic Code 5295, effective prior to September 26, 2003; 
severe limitation of motion of the lumbar spine, Diagnostic Code 5292, effective prior to September 26, 2003; or forward flexion of the thoracolumbar spine of 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine, Diagnostic Code 5237, effective September 26, 2003.  

As noted above, the Board concludes that the most favorable result to the Veteran is to continue the 40 percent rating assigned under the "old" Diagnostic Code 5293, and a 40 percent rating can be assigned.  This contemplates severe IVDS with recurring attacks and intermittent relief.  This contemplates the radiculopathy noted, where there are sensory findings, without bowel or bladder impairment, and where the deep tendon reflexes are present.

The alternative would be that a 20 percent rating could be assigned under the current code based on limitation of motion, with a minimal 10 percent rating assigned for lower extremity neurological impairment.  Moreover, pronounced IVDS with the findings needed for the 60 percent rating under the old Code are not shown.  Incapacitating episodes are also not shown, warranting a higher rating under the new Code.

A comprehensive review of the evidence shows that the Veteran regularly sought treatment for back pain, including radiating pain down his legs, but at no point was the pain considered pronounced.  Additionally, as noted, the Veteran did not experience incapacitating episodes requiring physician-prescribed bed rest.  Furthermore, at worst, the Veteran was limited to 42 degrees of flexion of the lumbar spine.  There was no ankylosis at any point during the period on appeal.  Although the Board notes that the Veteran was limited by pain to 20 degrees of flexion at the August 2011 VA examination, the October 2012 treatment record showed that range of motion with within normal limits and the other evidence of record shows the Veteran's flexion to be to 42 to 50 degrees.  Therefore, the Board finds that the Veteran's lumbar spine disorder does not warrant a rating in excess of 20 percent under the new Code.  The "old" Code provides a basis for assigning the 40 percent rating since March 21, 2003.

In addition to the above schedular criteria, the Board also finds that a disability rating in excess of 40 percent is not warranted based on functional loss due to pain, weakness, fatigability, or incoordination of the lumbar spine. See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, supra. The VA examiner considered limitation of motion due to pain and the 40 percent rating reflects that consideration. 

The Board has also considered the Veteran's lay statements and sworn testimony regarding the severity of his disability. However, while he is competent to report his symptoms, he has not reported such a severity that would warrant an increased rating beyond that assigned and medical development of the claim has not shown symptoms such as would warrant a higher rating. The medical findings, which directly address the criteria under which the service-connected disabilities are evaluated, are more probative than his assessment of the severity of his disabilities. See Jandreau, 492 F. 3d at 1372; Buchanan, 451 F. 3d at 1331. Therefore, the preponderance of the probative medical evidence is against the claim, and the Veteran's claim for a higher rating than 40 percent is denied. 

Individual Unemployability

VA will grant a total disability rating when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from securing and following substantially gainful employment consistent with his education and occupational experience. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).

The regulations provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more. Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the purposes meeting the requirement of one 60 percent disability or one 40 percent disability. 38 C.F.R. § 4.16 (a).

None of the Veteran's disabilities are rated at 40 percent or more. For this reason, the Veteran does not meet the schedular criteria for a total disability rating based on unemployability.

Extraschedular Considerations

With respect to whether this case should be referred for consideration of an extraschedular rating, such consideration requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. See Thun, 22 Vet. App. at 115. If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those described by the regulation as governing norms. If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation to determine whether an extraschedular rating is warranted. 

The schedular ratings adequately contemplate the Veteran's disability picture. The Veteran's pain and limitation of motion are specifically contemplated by the schedular rating criteria. The October 2016 VA examiner considered the Veteran's functional limitations.  There is no indication that the Veteran is incapable of independently performing activities of daily living. There is no evidence of frequent hospitalization or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. 

A claimant who does not meet the schedular criteria for a TDIU rating may still receive a total rating under subsection (b) of 38 C.F.R. § 4.16 if the claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities. The Board does not have the authority to grant a TDIU rating under 38 C.F.R. § 4.16 (b) in the first instance, but may refer the case to the Director of the Compensation Service for extraschedular consideration.

The Board has considered whether referral for consideration of TDIU on an extraschedular basis is warranted, but the evidence of record does not indicate that the Veteran is unemployable due solely to his service-connected disabilities. 

The Veteran has the burden of proving, at least to an equipoise standard, all of the requirements of a claim for benefits under the laws administered by the Secretary. See 38 U.S.C.A. § 5107 (a).

The Veteran was afforded the opportunity to undergo a social and industrial survey in October 2016 and December 2016 to assess his employability; however, he was non-responsive.  The Veteran filed a statement in February 2017 with the return address listed as the same address as the one on file, but did not indicate good cause for not responding to the social and industrial survey appointment, nor did he request another opportunity.  

VA's duty to assist is not a "one-way street"; instead, a claimant has a duty to cooperate with VA in developing evidence to support a claim. See Hayes, 5 Vet. App. at 68. The record lacks evidence suggesting that the Veteran did not receive proper notice. Specifically, the record reflects that the documents were sent to the Veteran's address of record, and there is no indication that they were returned as undeliverable. Thus, given the Veteran's failure to respond to VA, despite written notice regarding the VAMC's inability to schedule an examination, the Board finds that it has no further duty to obtain a VA examination or medical opinion prior to adjudicating the instant appeal. See id.; see also 38 C.F.R. § 3.655 (a) (providing that a claim may be adjudicated based on the evidence of record when a claimant fails to appear for a VA examination without good cause).

Although the Veteran has been unemployed through the appeal, the Board does not find that he is unemployable due to his service-connected disabilities.  The Board is cognizant that the March 2003 VA examiner opined that the Veteran is unable to continue in his sales position due to his back disorder.  Specifically, the examiner opined that the traveling, including getting in and out of the car and the pain medication the Veteran was taking interfered with him ability to perform in that capacity.  However, there is no evidence that the Veteran is unable to perform in other employment capacities.  The October 2016 VA examiner acknowledged that the Veteran's back disorder limits his walking and standing but the Veteran reported having a driver's license, competence with the internet, and being able to sit for 20 minutes at a time and then stand and change positions.  Therefore, the Board does not find evidence that the Veteran is precluded from employment due to his service-connected back disorder and associated radiculopathy.  

Furthermore, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions under exceptional circumstances where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. In this case, however, the Veteran has one other service-connected disability: residuals of an older fracture of the sternum, rated as 10 percent disabling.  None of the treatment notes and examination reports have suggested that the combined effect of the Veteran's disorders create an exceptional situation rending the usual schedular standards inadequate; nor have the Veteran's lay statements mentioned the combined effects of his disorders. Because the schedular evaluation contemplates the claimant's level of disability, referral to the Under Secretary for Benefits or the Director of Compensation Service to determine the appropriateness of an extra scheduler rating is unnecessary.

For these reasons, the Board finds that criteria for referral for assignment of an extraschedular TDIU pursuant to 38 C.F.R. § 4.16 (b) are not met. See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1996).


ORDER

Entitlement to an evaluation of 40 percent, but no higher, from March 21, 2003, for lumbar spine degenerative disc disease is granted, subject to the law and regulations governing the award of monetary benefits.

Entitlement to a TDIU is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


